Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00064-CV

                          In the INTEREST OF D.B.M., a Child

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 16246A
                         Honorable Cathy Morris, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed because appellant is indigent.

      SIGNED July 19, 2017.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice